Exhibit 21.1 The following is a list of the subsidiaries of Eagle Bulk Shipping Inc. as of March 15, 2012. Name of Significant Subsidiary Jurisdiction of Incorporation Eagle Shipping International (USA) LLC Marshall Islands Eagle Ship Management LLC Delaware Eagle Management Consultants LLC Delaware Eagle Bulk Pte. Ltd. Singapore Eagle Bulk Shipping Pte. Ltd Singapore Eagle Bulk (Delaware) LLC Delaware Avocet Shipping LLC Marshall Islands Besra Shipping LLC Marshall Islands Bittern Shipping LLC Marshall Islands Canary Shipping LLC Marshall Islands Cardinal Shipping LLC Marshall Islands Cernicalo Shipping LLC Marshall Islands Condor Shipping LLC Marshall Islands Crane Shipping LLC Marshall Islands Crested Eagle Shipping LLC Marshall Islands Crowned Eagle Shipping LLC Marshall Islands Egret Shipping LLC Marshall Islands Falcon Shipping LLC Marshall Islands Fulmar Shipping LLC Marshall Islands Gannet Shipping LLC Marshall Islands Golden Eagle Shipping LLC Marshall Islands Goldeneye Shipping LLC Marshall Islands Goshawk Shipping LLC Marshall Islands Grebe Shipping LLC Marshall Islands Griffon Shipping LLC Marshall Islands Harrier Shipping LLC Marshall Islands Hawk Shipping LLC Marshall Islands Heron Shipping LLC Marshall Islands Ibis Shipping LLC Marshall Islands Imperial Eagle Shipping LLC Marshall Islands Jaeger Shipping LLC Marshall Islands Jay Shipping LLC Marshall Islands Kestrel Shipping LLC Marshall Islands Kingfisher Shipping LLC Marshall Islands Kite Shipping LLC Marshall Islands Kittiwake Shipping LLC Marshall Islands Martin Shipping LLC Marshall Islands Merlin Shipping LLC Marshall Islands Nighthawk Shipping LLC Marshall Islands Oriole Shipping LLC Marshall Islands Osprey Shipping LLC Marshall Islands Owl Shipping LLC Marshall Islands Peregrine Shipping LLC Marshall Islands Petrel Shipping LLC Marshall Islands Puffin Shipping LLC Marshall Islands Raptor Shipping LLC Marshall Islands Redwing Shipping LLC Marshall Islands Roadrunner Shipping LLC Marshall Islands Robin Shipping LLC Marshall Islands Saker Shipping LLC Marshall Islands Sandpiper Shipping LLC Marshall Islands Shikra Shipping LLC Marshall Islands Shrike Shipping LLC Marshall Islands Skua Shipping LLC Marshall Islands Snipe Shipping LLC Marshall Islands Sparrow Shipping LLC Marshall Islands Sparrowhawk Shipping LLC Marshall Islands Stellar Eagle Shipping LLC Marshall Islands Swift Shipping LLC Marshall Islands Tern Shipping LLC Marshall Islands Thrasher Shipping LLC Marshall Islands Thrush Shipping LLC Marshall Islands Woodstar Shipping LLC Marshall Islands Wren Shipping LLC Marshall Islands Anemi Maritime Services S.A. Liberia Agali Shipping S.A. Marshall Islands Avlona Shipping S.A. Marshall Islands Delfini Shipping S.A. Marshall Islands Drosato Shipping S.A. Marshall Islands Fountana Shipping S.A. Marshall Islands Kampia Shipping S.A. Marshall Islands Kofina Shipping S.A. Marshall Islands Marmaro Shipping S.A. Marshall Islands Mesta Shipping S.A. Marshall Islands Mylos Shipping S.A. Marshall Islands Nagos Shipping S.A. Marshall Islands Nenita Shipping S.A. Marshall Islands Olympi Shipping S.A. Marshall Islands Pelineo Shipping S.A. Marshall Islands Pyrgi Shipping S.A. Marshall Islands Rahi Shipping S.A. Marshall Islands Sirikari Shipping S.A. Marshall Islands Spilia Shipping S.A. Marshall Islands
